       Case 1:20-cv-00005-RB-KRS Document 25 Filed 01/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILLIAM LARGE,

               Plaintiff,

       v.                                                     No. 1:20-CV-00005-RB-KRS

ANDREW SAUL, Commissioner of
the Social Security Administration,

               Defendant.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court upon Plaintiff’s Motion to Reverse and Remand

for a Rehearing (Doc. 17), filed June 22, 2020. In accordance with 28 U.S.C. § 636(b)(1)(B), the

matter was referred to Magistrate Judge Kevin R. Sweazea who entered Proposed Findings of Fact

and [a] Recommended Disposition (“PFRD”) (Doc. 24) on January 5, 2021. As detailed in the

PFRD, Judge Sweazea recommended that the Court grant Plaintiff’s Motion, and he notified the

parties of their right to file written objections pursuant to 28 U.S.C. § 636(b)(1)(C). Neither party

objected to the PFRD, and the deadline for so doing expired on January 19, 2021. Having reviewed

the record, the Court determines that it will adopt the PFRD in its entirety and grant Plaintiff’s

Motion.

       IT IS, THEREFORE, ORDERED that the Magistrate Judge’s Proposed Findings of Fact

and Recommended Disposition (Doc. 24) is hereby ADOPTED.

IT IS FURTHER ORDERED that Plaintiff’s Motion to Reverse and Remand for a Rehearing

(Doc. 17) is hereby GRANTED.

                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE
